         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 EDITH BARKER,
                                                     ORDER ADOPTING REPORT AND
                       Plaintiff,                   RECOMMENDATION IN PART AND
 v.                                                  GRANTING MOTION TO DISMISS

 DEBBIE CRAGUN et al.,                                    Case No. 1:18-cv-60-JNP-CMR

                       Defendants.                          District Judge Jill N. Parrish




       This matter is before the court on an objection to Magistrate Judge Romero’s Report and

Recommendation recommending that this court grant the Motion to Dismiss Plaintiff’s Amended

Complaint filed by Defendants Debbie Cragun, Dana Powers, Greg Hargis, and Governor Gary

Herbert. [Dockets 43, 48]. The court ADOPTS IN PART the Report and Recommendation and

GRANTS the defendants’ motion to dismiss. Ms. Barker’s Motion to Consolidate and Amend

Complaint is DENIED as MOOT. [Docket 49].

                                        BACKGROUND

       In 2013, Plaintiff Edith Barker brought suit against the Utah Department of Environmental

Quality (“UDEQ”), the Utah Division of Radiation Control (“UDRC”), and the State of Utah, as

well as employees of each, alleging that the defendants intentionally chose to create and foster a

hostile work environment and that, when Ms. Barker complained about the unlawful behavior, the

defendants retaliated against her. In 2015, Ms. Barker and the defendants reached a settlement with

respect to those retaliation claims. As a part of the settlement, Ms. Barker released all of the
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 2 of 20



defendants from liability for claims that were or could have been asserted in that action. One month

later, in April of 2015, Ms. Barker was notified that she was being terminated from her position.

       In 2018, Ms. Barker filed this suit against the State of Utah and the Utah Department of

Human Resources Management (“UDHRM”), under 18 U.S.C. § 1983, the Americans with

Disabilities Act (“ADA”), and Title VII of the Civil Rights Act of 1964 (“Title VII”). Ms. Barker

alleged that she was retaliated against for exercising her First Amendment rights and terminated

from her position with the UDEQ. In addition, she brought two parallel actions in the District of

Utah against individuals and entities referenced in her complaint, though not named as defendants

in this action.1 Those cases center on the same set of facts.

       In November of 2018, the State of Utah and the UDHRM moved to dismiss Ms. Barker’s

complaint in this case. While Ms. Barker contested the motion as to her Title VII cause of action,

she conceded that the Eleventh Amendment barred her § 1983 and ADA claims against the State

of Utah and the UDHRM. In response to the motion, Ms. Barker moved to amend her complaint

in this case, removing the State of Utah and UDHRM as defendants and replacing them with the

current defendants, Ms. Cragun, Governor Herbert, Mr. Hargis, and Ms. Powers. She did so with

respect to all three of her causes of action. In February of 2019, Magistrate Judge Wells granted

her motion to amend. This court then determined that the original defendants’ motion to dismiss

was moot, as neither the State of Utah nor UDHRM remained parties to the case.




1
  Ms. Barker has moved to amend her complaint in this action, as well as her complaints in her
other actions, on multiple occasions. At this time, the defendants in her other two actions are the
State of Utah, the Utah Attorney General’s Office, Amanda Smith, Brad Johnson, Scott Baird,
Scott Anderson, Rusty Lundberg, Craig Jones, Phil Goble, and Governor Herbert. Since Magistrate
Judge Romero’s recommendation, Ms. Barker has filed an additional motion to consolidate her
cases and then amend her complaint, naming a different set of defendants.

                                                  2
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 3 of 20



       The current defendants, Ms. Cragun, Governor Herbert, Mr. Hargis, and Ms. Powers, now

move this court to dismiss Ms. Barker’s claims against them under Federal Rules of Civil

Procedure (“Rules”) 12(b)(1) and 12(b)(6). Magistrate Judge Romero issued a Report and

Recommendation, [Docket 43], recommending that the case be dismissed as duplicative. The

recommendation noted that Ms. Barker had filed a motion to amend her complaint in one of her

other cases, Barker v. Utah Attorney General et al., case number 1:18-cv-61. That motion to

amend, if granted, would bring the parties from this case into her other case. Thus, the two cases

would involve the same parties, interests, facts, and relief sought.

       Ms. Barker objected to the recommendation, combining her objection to the Report and

Recommendation in this case with an objection to a Report and Recommendation in her other case,

Barker v. Utah Attorney General, case number 1:18-cv-61. In her objection, Ms. Barker moved to

consolidate this action, case number 1:18-cv-60, along with case number 1:18-cv-68, into case

number 1:18-cv-61 and to again amend her complaint in case number 1:18-cv-61. Her new

proposed amended complaint does not include the named parties in this case, though it does

involve the same interests, facts, and relief sought.

       While this case and case number 1:18-cv-61 do appear to be duplicative of each other, the

court notes that Ms. Barker’s most recently filed amended complaint creates a risk that her suits

may no longer be entirely duplicative. Thus, to ensure that Ms. Barker’s current claims in this case

against these particular defendants are addressed, and in the interest of certainty, the court will

decide the defendants’ motion to dismiss this case on the merits, rather than dismiss the case as

duplicative.2


2
 As a result of the court’s decision to grant the defendants’ motion to dismiss on the merits, Ms.
Barker’s motion to consolidate this case, case number 1:18-cv-60, into case number 1:18-cv-61 is
moot. Ms. Barker’s motion to amend her complaint will be decided in case number 1:18-cv-61.

                                                  3
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 4 of 20



                                        LEGAL STANDARD

I.      Motion to Dismiss for Lack of Subject Matter Jurisdiction

        Federal courts have limited jurisdiction and must therefore have a statutory or

constitutional basis to exercise jurisdiction. Devon Energy Prod. Co., L.P. v. Mosaic Potash

Carlsbad, Inc., 693 F.3d 1195, 1201 (10th Cir. 2012). The party seeking to invoke federal

jurisdiction bears the burden of establishing that such jurisdiction is proper. Id.

        “[A]n assertion of Eleventh Amendment immunity concerns the subject matter jurisdiction

of the district court” and constitutes a facial attack on the sufficiency of the complaint’s allegations

as to subject matter jurisdiction. Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002). “In

reviewing a facial attack on the complaint, a district court must accept the allegations in the

complaint as true.” Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).

II.     Motion to Dismiss for Failure to State a Claim Upon Which Relief Can Be Granted

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “In evaluating a

Rule 12(b)(6) motion to dismiss, courts may consider not only the complaint itself, but also

attached exhibits and documents incorporated into the complaint by reference.” Smith v. United

States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citations omitted).

        “The burden is on the plaintiff to frame a complaint with enough factual matter (taken as

true) to suggest that he or she is entitled to relief.” Robbins v. Oklahoma ex rel. Dep’t of Human

Servs., 519 F.3d 1242, 1247 (10th Cir. 2008) (citation omitted). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.



                                                    4
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 5 of 20



                                           DISCUSSION

       The court addresses first Ms. Barker’s § 1983 cause of action, followed by her ADA cause

of action, and finally her Title VII cause of action. As will be explained in greater detail, the court

finds that none of her causes of action survive the defendants’ motion to dismiss.

I.     18 U.S.C. § 1983 Cause of Action

       Ms. Barker alleges that the defendants in this case, all of whom are state officials, violated

her First Amendment rights when they terminated her in order to retaliate against her for her 2013

lawsuit. Under § 1983, a plaintiff may sue state officials who have violated her constitutional or

federally protected rights. Pahls v. Thomas, 718 F.3d 1210, 1225 (10th Cir. 2013). “A § 1983 claim

requires a plaintiff to show both the existence of a federally-protected right and the deprivation of

that right by a person acting under color of state law.” Wittner v. Banner Health, 720 F.3d 770,

773 (10th Cir. 2013).

       Ms. Barker does not specify whether she brings her § 1983 claim against the defendants in

their official capacities or their individual capacities. Thus, the court addresses her cause of action

against each of the defendants in both capacities. For the reasons set forth below, Ms. Barker’s

complaint does not survive a motion to dismiss under either inquiry.3

       A. § 1983 Claim Brought Against Defendants in Their Official Capacities

       If Ms. Barker seeks to bring her § 1983 cause of action against the defendants in their

official capacities, her claim is barred by the Eleventh Amendment. “The Eleventh Amendment is


3
  In addition to their arguments with respect to the sufficiency of Ms. Barker’s pleadings,
defendants argue that Ms. Barker is barred from bringing this claim because she and her counsel
signed a general release in March of 2015. However, Ms. Barker was terminated from her position
in May of 2015, two months after the general release was signed. Thus, while the general release
that Ms. Barker signed may bar her from bringing suit against defendants for conduct addressed
in that suit, it does not apply to her termination, which occurred after the general release was
signed.

                                                  5
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 6 of 20



a jurisdictional bar that precludes unconsented suits in federal court against a state and arms of the

state.” See Wagoner Cty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d 1255, 1258

(10th Cir. 2009). Unless Congress has abrogated states’ Eleventh Amendment immunity or a state

has waived its immunity, a state or an arm of a state cannot be sued in federal court. Ruiz, 299 F.3d

at 1181. Additionally, a suit brought against a state official in his official capacity is “another way

of pleading an action against an entity of which an officer is an agent.” Kentucky v. Graham, 473

U.S. 159, 165–66 (1985). Thus, a suit brought against a state official in his official capacity is

similarly barred by the Eleventh Amendment.

       There is one exception to a state official’s Eleventh Amendment immunity, however.

Unlike § 1983 claims for money damages, “official-capacity actions for prospective relief are not

treated as actions against the State.” Graham, 473 U.S. at 167 n.14. This exception, articulated by

the Supreme Court in Ex parte Young, permits a plaintiff to seek prospective injunctive relief for

a violation of federal law in a suit against a state official in his official capacity. Ex parte Young,

209 U.S. 123 (1908); Klein v. Univ. of Kansas Med. Ctr., 975 F. Supp. 1408, 1417 (D. Kan. 1997).

       Ms. Barker brings suit against these defendants in their official capacities seeking both

monetary damages and injunctive relief. But regardless of the relief she seeks, Ms. Barker’s § 1983

claim is barred by the Eleventh Amendment.

               1) Money Damages

       Ms. Barker seeks money damages for the defendants’ conduct and the loss of her job.

However, Congress has not abrogated Eleventh Amendment immunity from suits brought under §

1983. See LaFavre v. Kansas ex rel. Stovall, 6 F. App’x 799, 805 (10th Cir. 2001) (“It is well

settled that neither 42 U.S.C. § 1981 nor § 1983 abrogate the Eleventh Amendment immunity of

the states.”). Nor has the state of Utah waived its immunity from § 1983 causes of action in federal



                                                  6
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 7 of 20



court. See Anderson v. Herbert, 745 F. App’x 63, 69 (10th Cir. 2018) (“Utah has not waived its

immunity against civil-rights suits.”).

       Eleventh Amendment immunity therefore applies to suits brought in federal court under §

1983 against the state of Utah and its officials acting in their official capacities. See Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 70–71 (1989). Further, it is well established that

“claims for back pay, monetary damages, and retrospective declaratory relief are barred by the

Eleventh Amendment.” Meiners v. University of Kansas, 359 F.3d 1222, 1232 (10th Cir. 2004).

       Ms. Barker was allegedly retaliated against and terminated in violation of her First

Amendment rights in 2015. The violation of federal law ended at that point. Thus, her injury is not

ongoing. Because Ms. Barker is “seeking to address alleged past harms rather than prevent

prospective violations of federal law, . . . [the court] can only reasonably categorize such relief as

retrospective.” Buchheit v. Green, 705 F.3d 1157, 1159 (10th Cir. 2012). Her claim for money

damages is thus barred by the Eleventh Amendment.

               2) Prospective Injunctive Relief

       In addition to money damages, Ms. Barker seeks injunctive relief. While her complaint

does not identify any injunctive relief in particular, her response to the defendants’ motion suggests

that she seeks reinstatement of her employment. Thus, the court must determine whether the

injunctive relief she seeks falls within the scope of Ex parte Young.

       The Ex parte Young exception to Eleventh Amendment immunity is a narrow one.

Buchwald v. Univ. of New Mexico Sch. of Med., 159 F.3d 487, 495 (10th Cir. 1998). To fall within

it, there must be an ongoing violation of federal law and the relief sought must be prospective in

nature. Id. In addition, the official being sued in his official capacity must actually have the power




                                                  7
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 8 of 20



to provide the requested relief.4 Ex parte Young, 209 U.S. at 157 (“[I]t is plain that such officer

must have some connection with the enforcement of the act.”); see also Morris v. Livingston, 739

F.3d 740, 746 (5th Cir. 2014) (requiring that the defendant against whom suit was brought actually

have a connection to the enforcement of the specific law challenged); Klein, 975 F. Supp. at 1417

(“[T]he state official must have the power to perform the act required in order to overcome the

jurisdictional bar of the Eleventh Amendment.”); Al-Habashy v. Virginia Dep’t of Juvenile Justice,

2014 WL 4781796, at *11 (W.D. Va. Sept. 24, 2014) (dismissing plaintiff’s claim because she

failed to allege any facts sufficient to establish that defendants could reinstate her to her previous

position or provide any other form of prospective relief); Joseph v. Woodford, 2006 WL 1686395,

at *2 (E.D. Cal. June 16, 2006) (dismissing three defendants when there was “no indication” that

they were able to provide the requested relief and as such were proper defendants), adopted by,

2006 WL 2670197 (E.D. Cal. Sept. 18, 2006).

       The relief that Ms. Barker seeks is proper, as the Tenth Circuit has expressly held that

employment reinstatement is a form of prospective equitable relief within the doctrine of Ex parte

Young. Meiners, 359 F.3d at 1232 (“Reinstatement of employment is a form of prospective

equitable relief that is within the doctrine of Ex parte Young.”); Buchwald, 159 F.3d at 495 n.5

(“[C]laims for reinstatement are treated as prospective relief when the plaintiff alleges that he or

she was terminated for unconstitutional reasons.”).




4
  If the official against whom suit is brought does not have the capacity to provide the relief sought,
the plaintiff is essentially being permitted to make that official “a party as a representative of the
state, . . . thereby attempting to make the state a party.” Ex parte Young, 209 U.S. at 157. Thus,
this requirement ensures that the state itself is not subject to suit under the Ex parte Young
exception.

                                                  8
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 9 of 20



       The defendants from whom Ms. Barker seeks relief, however, are not proper. Her

complaint fails to allege any facts to suggest that any of the defendants in this case have the

capacity to reinstate her.

       Ms. Barker identifies both Debbie Cragun, former director of the UDHRM, and Gary

Herbert, governor of the State of Utah, in her complaint. Beyond those initial identifiers, she does

not mention either party again. Ms. Barker alleges no facts in her complaint to suggest that either

the director of the UDHRM or the governor have the capacity to reinstate a former employee to

her position with the UDEQ.5

       Similarly, Greg Hargis and Dana Powers are both identified in Ms. Barker’s complaint

only as UDHRM employees. While Ms. Barker has made further factual allegations about both

Mr. Hargis and Ms. Powers, she has alleged no facts to suggest that two employees of the Utah

human resources department have the authority to reinstate a former employee of an entirely

different department.

       While the court must take all facts pled as true and in the light most favorable to Ms. Barker,

it cannot create factual allegations to support her cause of action. Ms. Barker has alleged no facts

in her complaint to suggest that the parties against whom she brings suit have the power to offer

her the relief she seeks. In fact, her complaint fails to even identify the specific prospective

injunctive relief that she seeks. Thus, it fails to meet the Ex parte Young requirement that the

defendants against whom suit is brought have the capacity to offer the relief sought. As a result,




5
 Ms. Barker’s sole argument regarding this issue can be found in her response to the defendants’
motion. In that response, Ms. Barker states that Governor Herbert “can offer Prospective Relief to
Ms. Barker in replacing her job, back pay, benefits, and restitution of sick leave and leave.” This
contention is entirely unsupported in her response. Further, it not even alleged in her complaint.

                                                 9
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 10 of 20



Ms. Barker has failed to state a claim for relief under § 1983 against any of the defendants in their

official capacities.

        B.      § 1983 Claim Brought Against Defendants in Their Individual Capacities

        In the alternative, Ms. Barker may seek to bring suit against the defendants in their

individual capacities under § 1983. Because Ms. Barker has failed to sufficiently plead the personal

involvement of these defendants, however, her § 1983 claim also cannot survive a motion to

dismiss under this theory.

        In order to bring suit against a state official in his or her individual capacity for an alleged

violation of the plaintiff’s constitutional or federally protected rights, the plaintiff must plead the

official’s personal involvement in the alleged violation. Pahls, 718 F.3d at 1231 (“Liability under

§ 1983 . . . requires personal involvement.”). In the context of § 1983 claims, the Tenth Circuit has

“stressed the need for careful attention to particulars, especially in lawsuits involving multiple

defendants.” Id. at 1225. To that end, “it is incumbent upon a plaintiff to ‘identify specific actions

taken by particular defendants.’” Id. at 1226 (emphasis in original) (quoting Tonkovich v. Kansas

Bd. of Regents, 159 F.3d 504, 532 (10th Cir. 1998)).

                1) Allegations Relating to Governor Herbert and Ms. Cragun

        Ms. Barker’s allegations with respect to Governor Herbert and Ms. Cragun are limited to

statements about their respective employment positions. In order to hold a supervising official

liable for the conduct of his or her subordinates, there must be a link between the conduct at issue

and the individual against whom suit is brought. Pahls, 718 F.3d at 1225 (quoting Iqbal, 556 U.S.

at 676) (“[C]ommon to all § 1983 . . . claims is the requirement that liability be predicated on a

violation traceable to a defendant-official’s ‘own individual actions.’”). A government official may

not be held liable based solely on that official’s status as a supervisor or policy maker. Iqbal, 556

U.S. at 676 (“Government officials may not be held liable for the unconstitutional conduct of their

                                                  10
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 11 of 20



subordinates under a theory of respondeat superior.”); Grimsley v. MacKay, 93 F.3d 676, 679

(10th Cir. 1996) (“[A] supervisor is not liable under § 1983 for the actions of a subordinate unless

an ‘affirmative link’ exists between the constitutional deprivation and either the supervisor’s

personal participation or his failure to supervise.”).

        In order to establish the supervisory government official’s personal participation in the

constitutional violation alleged, the plaintiff must demonstrate: “(1) the defendant promulgated,

created, implemented or possessed responsibility for the continued operation of a policy that (2)

caused the complained of constitutional harm, and (3) acted with the state of mind required to

establish the alleged constitutional deprivation.” Dodds v. Richardson, 614 F.3d 1185, 1199 (10th

Cir. 2010).

        Ms. Barker’s complaint identifies Ms. Cragun as the former director of UDHRM and

Governor Herbert as the governor of the State of Utah. But Ms. Barker’s complaint fails to allege

any facts whatsoever relating to either defendant’s personal participation in the alleged violation.

In fact, beyond Ms. Barker’s identification of Ms. Cragun and Governor Herbert as parties to this

action and descriptions of their respective employment positions, the complaint does not mention

either of the two parties at all. Thus, Ms. Barker has failed to state a claim under § 1983 on the

basis of supervisory liability.

                2) Allegations Relating to Mr. Hargis

        Ms. Barker’s factual allegations with respect to Mr. Hargis focus more on his individual

actions, though they do not suggest that he personally participated in the alleged retaliation against

Ms. Barker. Ms. Barker alleges that Mr. Hargis is an employee of UDHRM. She also alleges that

Mr. Hargis stated in sworn testimony at Ms. Barker’s 2015 Utah Career Service Review Office

hearing that “there was increased scrutiny” of Ms. Barker. These are the sole allegations that Ms.

Barker makes with respect to Mr. Hargis. They do not suggest that he played any role in the
                                                  11
        Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 12 of 20



scrutiny nor are they sufficient to support a claim that Ms. Hargis personally participated in the

alleged retaliation against Ms. Barker.

               3) Allegations Relating to Ms. Powers

       Finally, Ms. Barker alleges that Mr. Powers, an employee of UDHRM, had access to the

investigation of Ms. Barker and the compilation of that investigation. She further alleges that Ms.

Powers, among others, was pivotal in the selection of personnel to consider for the reduction in

force plan under which Ms. Barker was terminated. She also states that Ms. Powers and other

individuals used arbitrary criteria when they created the reduction in force plan and that Ms.

Powers “would have been biased by the scrutiny of Ms. Barker.” These factual allegations, though

slightly more robust than the allegations against the other defendants, are insufficient to support a

claim that Ms. Powers terminated Ms. Barker to retaliate against Ms. Barker for exercising her

First Amendment rights.

       Ms. Barker’s claim for relief against Ms. Powers amounts to nothing more than an

allegation that she is liable by virtue of her employment position. Her claim relies entirely on Ms.

Powers’s status as a UDHRM employee tasked with creating and implementing a reduction in

force plan. As has been addressed with respect to Ms. Cragun and Governor Herbert, however, a

government official may not be held liable based solely on that official’s status as a supervisor or

policy maker. Iqbal, 556 U.S. at 676. Rather, in order for Ms. Barker to allege such a claim against

Ms. Powers, Ms. Barker must demonstrate: “(1) the defendant promulgated, created, implemented

or possessed responsibility for the continued operation of a policy that (2) caused the complained

of constitutional harm, and (3) acted with the state of mind required to establish the alleged

constitutional deprivation.” Dodds, 614 F.3d at 1199.

       Accepting Ms. Barker’s claim that Ms. Powers was responsible for the implementation of

the reduction in force plan and that the plan caused a constitutional harm, Ms. Barker has entirely
                                                 12
        Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 13 of 20



failed to allege that Ms. Powers acted with the requisite state of mind. Her claim relies solely on

the fact that Ms. Powers was allegedly tasked with creating and implementing the reduction in

force plan. At no point does Ms. Barker allege that Ms. Powers sought to retaliate against her for

her decision to exercise her First Amendment rights. Instead, she makes conclusory and inexact

claims that Ms. Powers “would have been biased” against Ms. Barker as a result of the

investigation to which Ms. Barker had been subjected. Further, she claims, without any support,

that the criteria used to select individuals for the reduction in force plan was arbitrary.

       These vague allegations are insufficient to support a § 1983 claim against Ms. Powers. The

insufficiency of these claims is made particularly clear when the allegations are compared with

Ms. Barker’s factual allegations with respect to other individuals.6 The allegations directed against

Ms. Power relate solely to her position within the UDHRM. Ms. Barker’s complaint thus fails to

sufficiently plead Ms. Power’s personal participation in the alleged retaliation against Ms. Barker.

               4) General Factual Allegations in Ms. Barker’s Complaint

       The court notes that Ms. Barker also makes some factual allegations regarding entities

identified as “Defendants” in her complaint. The complaint, however, specifically notes that this

term is used to refer to the State of Utah and UDHRM, despite their no longer being defendants at

the time that Ms. Barker’s amended complaint was filed. The factual allegations regarding the

State of Utah and UDHRM, which are limited to general statements that the entities were “biased

in the investigation of Ms. Barker” and that they “knowingly violated their own policies” in

terminating Ms. Barker’s employment, on their face do not apply to the individual defendants in


6
  Ms. Barker’s complaint focuses almost entirely on the conduct of individuals other than the
parties to this suit. Ms. Barker directs most of her allegations at the conduct of Amanda Smith,
Executive Director of UDEQ, Craig Jones, Manager of the UDRC, and Rusty Lundberg, Director
of the UDRC, while Ms. Powers’s name appears a total of four times in the complaint. Ms. Smith,
Mr. Jones, and Mr. Lundberg were all named in Ms. Barker’s 2013 suit.

                                                  13
        Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 14 of 20



this case. Further, these allegations add no specificity or substance to the claims that Ms. Barker

brings against the named defendants.

       For these reasons, Ms. Barker’s § 1983 claims against Ms. Cragun, Governor Herbert, Mr.

Hargis, and Ms. Powers in their individual capacities cannot survive a motion to dismiss. Ms.

Barker has not alleged that any of these parties personally participated in the constitutional

violation underlying this claim. Thus, Ms. Barker has failed to state a claim for relief under § 1983.

II.    ADA Cause of Action

       Ms. Barker also brings suit against the defendants under the ADA. She alleges that her

medical condition, trigeminal neuralgia, and her use of paid and unpaid leave under the Family

Medical Leave Act (“FMLA”) were used against her by UDHRM officers and Rusy Lundberg.

Thus, her claim falls under Title I of the ADA, which prohibits state employers from discriminating

against qualified individuals with disabilities in job application procedures, hiring, firing,

advancement, discharge, compensation, job training, and other terms, conditions, and privileges

of employment. 42 U.S.C. §§ 12111(2), 12112(a).

       Due to Ms. Barker’s failure to specify whether she brings this cause of action against the

defendants in their official or individual capacities, the court addresses both. The court finds that

Ms. Barker’s cause of action does not survive the defendants’ motion to dismiss in either case.

       A. ADA Claims Brought Against Defendants in Their Official Capacities

       The defendants move for dismissal of Ms. Barker’s ADA claim brought against them in

their official capacities on two grounds. First, they argue that the Eleventh Amendment bars Ms.

Barker from bringing this suit. In addition, they argue that this cause of action is untimely. The

court concludes that, regardless of the timeliness of Ms. Barker’s complaint, the Eleventh

Amendment bars her ADA cause of action against the defendants in their official capacities.



                                                 14
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 15 of 20



        Congress did not validly abrogate the states’ sovereign immunity from suit for money

damages by private individuals under Title I of the ADA. Estes v. Wyoming Dep’t of Transp., 302

F.3d 1200, 1203 (10th Cir. 2002). Further, Utah has not waived its sovereign immunity from suits

brought under Title I of the ADA. Anderson, 745 F. App’x at 69 (“Utah has not waived its

immunity against civil-rights suits.”). Thus, actions for injunctive relief under Ex parte Young

provide the sole remedy for private individuals seeking to enforce the standards outlined in Title I

of the ADA. Bd. of Trustees of Univ. of Alabama v. Garrett, 531 U.S. 356, 374 n.9 (2001). The

analysis with respect to Ms. Barker’s ADA cause of action brought against the defendants in their

official capacity therefore mirrors that of her § 1983 claims against these defendants in their

official capacities.

        As has already been addressed at length, the Eleventh Amendment prevents Ms. Barker

from seeking money damages from these officials in their official capacities. To the extent that she

seeks retrospective relief to “address alleged past harms rather than prevent prospective violations

of federal law,” her claim is barred. Buchheit, 705 F.3d at 1159.

        Further, as has also been noted in the context of her § 1983 claim, Ms. Barker has failed to

plead a claim seeking relief under the Ex parte Young exception, which requires that the plaintiff

seek prospective injunctive relief from officials with the capacity to provide that relief. See Ex

parte Young, 209 U.S. at 157; Buchwald, 159 F.3d at 495. In her response to the defendants’

motion to dismiss, Ms. Barker suggests that she seeks reinstatement to her position. Reinstatement

of employment is prospective, injunctive relief. Meiners, 359 F.3d at 1232. Ms. Barker has failed,

however, to demonstrate that any one of the defendants against whom she brings her ADA claim

has the capacity to reinstate her. Ms. Barker has thus failed to plead an ADA claim within the Ex




                                                15
        Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 16 of 20



parte Young doctrine. Her ADA claim brought against the defendants in their official capacities is

barred by the Eleventh Amendment and cannot survive a motion to dismiss.

       B. ADA Claim Brought Against Defendants in Their Individual Capacities

       Ms. Barker’s ADA cause of action brought against the defendants in their individual

capacities also fails. Individual capacity suits are improper under the ADA. Butler v. City of Prairie

Vill., Kan., 172 F.3d 736, 744 (10th Cir. 1999) (“[T]he ADA precludes personal capacity suits

against individuals who do not otherwise qualify as employers under the statutory definition.”).

Thus, her ADA claim brought against the defendants in their individual capacities, none of whom

are employers under the statutory definition of the ADA, cannot survive a motion to dismiss.

       C. Recharacterization of Ms. Barker’s ADA Cause of Action

       In her objection to the magistrate judge’s report and recommendation, Ms. Barker argues

that her ADA claim was in fact brought under the FMLA. But Ms. Barker’s complaint is

unambiguous on this issue. It expressly states that her third cause of action is a claim for relief for

“Discrimination in Violation of the Americans with Disabilities Act of 1990 as amended.” That

her ADA cause of action relates to the FMLA does not change the fact that she chose to bring an

ADA claim. As Ms. Barker has argued, the plaintiff is the master of her own complaint. Ms.

Barker, as the plaintiff, chose to expressly bring a claim under the ADA and not to bring one under

the FMLA. The court cannot now rewrite Ms. Barker’s complaint for her.

III.   Title VII Cause of Action

       Finally, the court addresses Ms. Barker’s Title VII cause of action. The court considers Ms.

Barker’s cause of action with respect to the defendants in both their official and individual

capacities and concludes that her complaint does not survive in either case.




                                                  16
        Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 17 of 20



       A. Title VII Claim Brought Against Defendants in Their Official Capacities

       The parties dispute the timeliness of Ms. Barker’s Title VII claim brought against Ms.

Cragun, Governor Herbert, Mr. Hargis, and Ms. Powers in their official capacities. The defendants

argue that the complaint is untimely because Ms. Barker’s initial complaint, which was brought in

a timely manner against the State of Utah and UDHRM, was voluntarily dismissed. Thus, they

argue that her amended complaint, which was filed after the statute of limitations on her Title VII

claims had run, is untimely and should be dismissed. Ms. Barker responds that her initial complaint

was not voluntarily dismissed and that her Title VII claim is thus not untimely.

       The court first notes that Magistrate Judge Romero concluded in the Report and

Recommendation that Ms. Barker voluntarily dismissed her complaint against the State of Utah

and UDHRM. Ms. Barker did not object to that conclusion in her objection to the recommendation.

Thus, she waived any argument that it was in error. See United States v. One Parcel of Real Prop.,

73 F.3d 1057, 1060 (10th Cir. 1996). The court will decline to apply the waiver rule only if “the

interests of justice so dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The

interests of justice do not so dictate. Thus, the court adopts Magistrate Judge Romero’s conclusion

that Ms. Barker voluntarily dismissed her initial complaint against the State of Utah and UDHRM.

       Having accepted that Ms. Barker’s initial complaint was voluntarily dismissed, however,

the court’s inquiry is not over. When a plaintiff voluntarily dismisses claims against defendants

and subsequently files a new complaint naming other defendants, the amended complaint typically

does not relate back to the original complaint’s filing date. Federal Rule of Civil Procedure

(“Rule”) 15(c) provides for exceptions to that general rule.

       Rule 15(c) provides that an amended complaint brought against new parties will relate back

to an earlier complaint if three requirements are met. First, the amendment must assert a claim or

defense that arose out of the conduct, transaction, or occurrence set out in the original pleading.
                                                17
         Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 18 of 20



FED. R. CIV. P. 15(c)(1)(B). Additionally, the party being brought in by the amendment must,

within the period provided by Rule 4(m) for serving summons and complaint, have received notice

of the action such that it will not be prejudiced from defending on the merits. FED. R. CIV. P.

15(c)(1)(C)(i). Finally, within the period provided by Rule 4(m) for serving summons and

complaint, the party being brought in by the amendment must have known or had reason to know

that “the action would have been brought against it, but for a mistake concerning the proper party’s

identity.” FED. R. CIV. P. 15(c)(1)(C)(ii).

        Ms. Barker’s Title VII claim does not meet the requirements for relation back of an

amendment bringing in new parties. In particular, the court has no reason to believe that she

brought her Title VII against the State of Utah and UDHRM due to a mistake concerning the proper

parties’ identities.

        Generally, a legal mistake qualifies as a mistake under Rule 15(c)’s relation back

requirements. See Garrett v. Fleming, 362 F.3d 692, 696–97 (10th Cir. 2004) (noting that the

relation back provisions are intended to allow for amendment to correct a formal defect in the

plaintiff’s complaint, such as a misnomer or misidentification of a party). But the court is unable

to identify any mistake, legal or otherwise, that resulted in Ms. Barker’s filing of a Title VII claim

against the State of Utah and UDHRM. Title VII, unlike § 1983 and the ADA, abrogates states’

immunity from suit under the Eleventh Amendment. Crumpacker v. Kansas Dep’t of Human Res.,

338 F.3d 1163, 1172 (10th Cir. 2003). Thus, her initial Title VII claim brought against the State

of Utah and UDHRM was not barred by the Eleventh Amendment and was entirely proper. While

Ms. Barker amended her original complaint to correct the mistake of bringing § 1983 and ADA




                                                 18
        Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 19 of 20



claims against the original defendants, she was under no obligation to do so with respect to her

Title VII claim.7

       Ms. Barker’s amendment of her complaint as to her Title VII cause of action does not meet

the requirements for relation back under Rule 15(c)(1)(C)(ii). Her Title VII cause of action against

Ms. Cragun, Governor Herbert, and Mr. Hargis, and Ms. Powers is therefore untimely and must

be dismissed.

       B. Title VII Claim Brought Against Defendants in Their Individual Capacities

       Ms. Barker’s Title VII cause of action also fails if it has been brought against the defendants

in their individual capacities. Individual capacity suits are improper under Title VII. Sauers v. Salt

Lake Cty., 1 F.3d 1122, 1125 (10th Cir. 1993) (“Under Title VII, suits against individuals must

proceed in their official capacity; individual capacity suits are inappropriate.”).Thus, her Title VII

claim must be dismissed.

                                 CONCLUSION AND ORDER

       For the aforementioned reasons, Magistrate Judge Romero’s Report and Recommendation

is ADOPTED IN PART. [Docket 43]. The defendants’ Motion to Dismiss is GRANTED. [Docket

38]. Ms. Barker’s Motion to Consolidate Cases and Amend Complaint is DENIED as MOOT.

[Docket 49]. Ms. Barker’s Amended Complaint is DISMISSED.



Signed May 27, 2020




7
  Ms. Barker amended her complaint after the State of Utah and UDHRM filed a motion to dismiss
her original complaint. In that motion, the former defendants contended, and Ms. Barker conceded,
that the Eleventh Amendment barred her § 1983 and ADA claims. The motion did not suggest that
her Title VII claim was barred by the Eleventh Amendment. Ms. Barker chose, however, to file an
amended complaint in which she voluntarily dismissed all of her claims against the State of Utah
and UDHRM.

                                                 19
Case 1:18-cv-00060-JNP Document 53 Filed 05/27/20 Page 20 of 20



                            BY THE COURT




                            ______________________________
                            Jill N. Parrish
                            United States District Court Judge




                              20
